Citation Nr: 0507620	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  03-07 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder, claimed as secondary to a service-connected 
right knee disability.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

The veteran testified before the undersigned Veterans Law 
Judge in July 2004.  A transcript of the hearing is of 
record.

As a procedural matter, attempts to locate the veteran's 
service medical records have been unsuccessful.  Apparently, 
his records were destroyed in the fire at the National 
Personnel Records Center (NPRC) in 1973.  The only service 
medical records currently associated with the claims file is 
a treatment record from Rodriquez Army Hospital showing that 
he had a cyst removed from his right knee in 1953.


FINDINGS OF FACT

1.  The Board denied service connection for a hearing loss 
disability and for a skin disorder by decision dated in April 
1996.  The veteran was notified but did not appeal that 
decision.  

2.  The Board's April 1996 decision represents the last final 
disallowance of entitlement to service connection for a 
hearing loss disability and for a skin disorder on any basis.  

3.  The Board denied service connection for a low back 
disorder on a secondary basis by decision dated in September 
2000.  The veteran was notified but did not appeal that 
decision.  

4.  The Board's September 2000 decision represents the last 
final disallowance of entitlement to service connection for a 
low back disorder, claimed as secondary to a service-
connected right knee disability, on any basis.  

5.  Evidence received since the April 1996 and September 2000 
Board decisions is new, but does not relate to a necessary 
unestablished fact or raise a reasonable possibility of 
substantiating the claims.

6.  The only service medical record available does not show 
complaints of, treatment for, or diagnosis of tinnitus.

7.  Post-service evidence is negative for complaints related 
to tinnitus for many years after military discharge.

8.  There is no medical evidence on file which tends to 
establish a medical nexus between the veteran's military 
service and current complaints of tinnitus.


CONCLUSIONS OF LAW

1.  The evidence submitted subsequent to the Board's April 
1996 decision denying the claim of entitlement to service 
connection for a hearing loss disability is not new and 
material and the claim is not reopened.  38 U.S.C.A. 
§§ 5103(a), 5103A, 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2004); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

2.  The evidence submitted subsequent to the Board's April 
1996 decision denying the claim of entitlement to service 
connection for a skin disorder is not new and material and 
the claim is not reopened.  38 U.S.C.A. §§ 5103(a), 5103A, 
5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2004); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

3.  The evidence submitted subsequent to the Board's 
September 2000 decision denying the claim of entitlement to 
service connection for low back disorder, claimed as 
secondary to a service-connected right knee disability, is 
not new and material and the claim is not reopened.  
38 U.S.C.A. §§ 5103(a), 5103A, 5108, 7103 (West 2002); 
38 C.F.R. § 3.156 (2004); Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

4.  Tinnitus was not incurred in or aggravated by the 
veteran's period of active duty.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends, in essence, that he has submitted new 
and material evidence to reopen his claims for service 
connection for a hearing loss disability, a skin disorder, 
and a low back disorder as secondary to a service-connected 
right knee disorder, and that this evidence is sufficient to 
establish service connection.  After a review of the 
evidence, the Board finds that the claims for new and 
material evidence must be denied.  Further, the veteran has 
asserted a new claim for service-connection for tinnitus, 
which will be considered on a de novo basis.   

Claims Based on New and Material Evidence

Relevant Laws and Regulations.  The Board must first 
determine whether new and material evidence has been 
submitted in order to establish its jurisdiction to review 
the merits of a previously denied claim.  See Barnett v. 
Brown, 83 F. 3d 1380 (Fed. Cir. 1996), and VAOPGCPREC 05-92.  
Because service connection for a hearing loss disability, a 
skin disorder, and lumbar radiculopathy on a secondary basis 
were denied in an unappealed Board decisions, the Board must 
consider as a threshold matter the issue of whether new and 
material evidence has been submitted to reopen the veteran's 
claims.

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  When a veteran seeks to reopen a claim based on 
new evidence, VA must first determine whether the additional 
evidence is "new" and "material."  Second, if VA determines 
that new and material evidence has been added to the record, 
the claim is reopened and VA must evaluated the merits of the 
veteran's claim in light of all the evidence, both new and 
old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996).  

New and material evidence is defined as evidence not 
previously submitted which bears directly and substantively 
on the matter under consideration.  It can be neither 
cumulative nor redundant.  It must be so significant, by 
itself or in connection with evidence previously assembled, 
that it must be considered in order to fairly decide the 
merits of the claim.  See 38 C.F.R. § 3.156 (2003).  

In 1998, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) clarified the standard to be used 
for determining whether new and material evidence has been 
submitted.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In Hodge, the Federal Circuit held that additional 
evidence which contributes to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability may be considered new and material, even where 
it will not eventually convince VA to alter its rating 
decision.

When making determinations as to whether new and material 
evidence has been presented, the RO must presume the 
credibility of the evidence and may not decline to reopen a 
claim for lack of new and material evidence merely because 
the proffered evidence is found to lack credibility.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (the 
credibility of new evidence is presumed for purposes of 
determining whether new and material evidence has been 
presented); Fluker v. Brown, 5 Vet. App. 296, 298 (1993) 
(noting that "for purposes of determining whether a claimant 
has submitted new and material evidence to reopen a claim, 
the Court presumes the credibility of the evidence"); Justus 
v. Principi, 3 Vet. App. 510, 512-13 (1992) (finding error 
because the Board - by appearing "skeptical" of statement - 
failed to presume credibility of statement prior to reopening 
stage).

VA regulations were recently amended to define "new" as not 
previously submitted and "material" as related to an 
unestablished fact necessary to substantiate the claim.  
Under the amended regulations, if the evidence is new and 
material, the question is whether the evidence raises a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a).  This provision became effective in 
August 2001.  As the veteran filed his claim in November 
2001, the amended provisions are applicable in this case.

Procedural Background.   Historically, the veteran filed an 
initial claim for hearing loss, and a skin disorder in 1985.  
By rating decision dated in November 1989, the RO denied the 
veteran's claims.  Evidence included the veteran's 
statements, VA medical records, and two sets of medical 
evidence from the Columbia Presbyterian Hospital.  

By decision dated in June 1992, the Board denied the 
veteran's claims.  He appealed that decision to the United 
States Court of Veterans Appeals (now the United States Court 
of Appeals for Veterans Claims), which remanded the claims.  
Thereafter, the Board remanded the issues in February 1994 
and May 1995.  

After further development, the Board again denied the claims 
by decision dated in April 1996.  The Board considered the 
veteran's written statements and sworn testimony at a 
personal hearing, the available service medical records, 
private medical records received in 1985 and 1989 from 
Columbia Presbyterian Hospital, VA outpatient treatment 
records, and statements from fellow soldiers.  

After a review of the records, the April 1996 Board concluded 
that there was no evidence of a chronic hearing loss 
disability or skin disorder during service or for many years 
thereafter.  This is the last final decision with respect to 
the claims for service connection for a hearing loss 
disability and skin disorder on any basis.

With respect to the claim for a low back disorder, the Board 
notes that the veteran filed his initial claim for a low back 
disorder secondary to a service-connected right knee 
disability in June 1996, which was denied by rating decision 
dated in January 1997.  After reviewing the evidence, 
including a VA examination and private medical records, the 
RO concluded that there was no evidence that the veteran's 
low back disorder was related to a right knee disability.

By decision dated in September 2000, the Board denied the 
veteran's claim for secondary service-connection.  This is 
the last final decision with respect to the claim for a low 
back disorder on any basis.

In November 2001, the veteran requested to reopen his claims 
for a hearing loss disability, tinnitus (a new claim 
discussed below), back pain due to a service-connected right 
knee disability, and for a skin problem.  

Legal Analysis.  After a review of the evidence, the 
undersigned concludes that the claims to reopened must be 
denied.  

Turning first to the claims for a hearing loss disability and 
a skin disorder, evidence submitted since the last final 
denials of these claims (in April 1996) includes multiple 
private medical records reflecting treatment for a variety of 
medical conditions but does not include any references to 
hearing loss or a skin disorder. Medical records that do not 
mention the claimed disorders, even if new, are not material.  
As no reference to hearing loss or a skin disorder was made, 
this evidence is not "material" to reopen the veteran's 
claims.  

Next, a December 1996 VA joint examination report referenced 
a past medical history of psoriasis.  The examiner noted that 
the veteran claimed he was treated for a skin disorder during 
service; however, the examiner did not address the issue of 
whether a skin disorder was related to military service.  
Therefore, there is no basis on which to reopen the claim 
based on this examination.

The Board has also considered the veteran's written 
statements and testimony at a personal hearing in June 1997 
that his hearing loss disability and skin disorder started 
during military service.  As these statements are essentially 
what the veteran has argued throughout the claims process, 
they are not "new" for purposes of the regulations.  

There was no other relevant evidence associated with the 
claims file from June 1997 until the September 2000 Board 
decision, which denied the veteran's claim for a low back 
disorder.  For purposes of this chronology, the Board will 
consider the evidence submitted to the file subsequent to 
September 2000 as it relates to all three claims.  

In November 2001, private medical evidence was associated 
with the claims file essentially duplicative of that already 
previously considered.  In addition, subsequent VA outpatient 
medical records showed on-going treatment for, among other 
things, a low back disorder, hearing loss, and psoriasis.  
None of the treating physicians, however, addressed the issue 
of a relationship between the veteran's complaints and 
military service.  Although the veteran continues to assert a 
relationship between his current claims and military service, 
this argument was considered by the Board in its April 1996 
and September 2000 decisions.  

Notwithstanding the submission of these multiple private and 
VA medical records, the Board finds that, to the extent the 
evidence is new - as it was not previously considered - it is 
not probative as it does not establish the critical 
relationship between the veteran's hearing loss, skin 
disorder, or low back complaints and his military service 
many years previously.  There is simply no competent medical 
evidence of record which suggests a medical nexus between his 
current complaints and military service.

The Board has also considered the various written statements 
submitted by the veteran and his sworn testimony at a hearing 
before the Board in July 2004.  His assertions that his 
claimed disorders started in service are the same arguments 
that he has maintained all along and it does not contribute 
to a more complete picture of the circumstances surrounding 
the origin of his claimed condition.  

Further, despite the veteran's assertions that evidence from 
Columbia Presbyterian Hospital should be associated with the 
claims file, the Board finds that the previous Board 
decisions had, in fact, considered evidence from Columbia 
Presbyterian Hospital, which had been associated with the 
claims file on two separate occasions in 1985 and 1989.  
Therefore, there is no basis to remand the claims for 
additional medical records.

Moreover, the veteran's statements are essentially a 
repetition of his previous assertions that were before the 
Board in 1996 and 2000 and are basically cumulative and not 
new.  See Paller v. Principi, 3 Vet. App. 535, 538 (1992) 
(distinguishing corroborative evidence from cumulative 
evidence).  In addition, the lay statements concerning the 
onset of any such condition are not competent evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
also Stadin v. Brown, 8 Vet. App. 280, 284 (1995) (a 
layperson is generally not capable of opining on matters 
requiring medical knowledge, such as the condition causing 
the symptoms).

In sum, the Board concludes that the additional evidence 
submitted since the April 1996 (for hearing loss and a skin 
disorder) and September 2000 (for a low back disorder) 
decisions is not new and material, does not raise a 
reasonable possibility of substantiating the veteran's 
claims, and does not warrant reopening of the claims of 
service connection.  Accordingly, the April 1996 and 
September 2000 Board decisions denying service connection are 
final and the veteran's claims to reopen must be denied.

Entitlement to Service Connection for Tinnitus

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2004).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2004).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2004).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board is mindful that in a case, such as this one where 
service medical records have been lost, there is a heightened 
duty to assist the veteran in developing the evidence that 
might support his claim.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992).  This heightened duty includes the obligation to 
search for alternate medical records.  See Moore v. 
Derwinski, 1 Vet. App. 401 (1991).  In addition, the Board is 
directed to explain its findings and conclusions and consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

At a hearing before the Board in July 2004, the veteran 
testified that he developed ringing in his ears while on 
active duty.  He related that he had ear infections and 
ringing in his ears at the same time.  He stated that he 
still had the symptoms of ringing in his ears.  

As noted above, the only service medical record available 
does not reflect complaints of, treatment for, or diagnosis 
of tinnitus.  Rather, it appears that the veteran had a cyst 
removed from his right knee in December 1953.  Multiple 
attempts have been made to obtain service medical records 
without success.  Physical examinations could not be 
reconstructed and no SGO records were found except for the 
December 1953 cyst removal.  Further, the Board notes that 
while the veteran served during the Korean War, he had no 
overseas duty.  This indicates that he was not involved in 
combat.  

Post-service medical evidence is negative for complaints of, 
treatment for, or diagnosis of tinnitus for many years after 
discharge.  Medical evidence dated in the 1970s made no 
mention of complaints of, treatment for, or diagnosis of 
tinnitus.  In a private June 1983 audiological evaluation, no 
tinnitus was reported.  

In June 1990, the veteran sought treatment for a three-day 
history of tinnitus, associated with a sore throat and 
earache.  The clinical assessment was ear infection.  In an 
April 1993 audiology report, the veteran related a history of 
tinnitus since 1953.  The clinical assessment was bilateral 
sensorineural hearing loss.  Parenthetically, the Board notes 
that the Board denied entitlement to hearing loss by decision 
dated in April 1996.

In April 2000, the veteran complained of, among other things, 
a history of ringing in the right ear since undergoing 
surgery on his right ear in 1954.  After a physical 
examination, there was no diagnosis made with respect to 
tinnitus.  In an October 2000 audiology examination, he 
reported a history of hearing loss and ringing in the ears.  
In a November 2000 ENT Surgery consultation note, he related 
a history of hearing loss with intermittent tinnitus and 
pain, worse on the right.  An audiology consultation was 
recommended for hearing aid evaluation.  

In November 2001, the veteran filed the current claim for 
tinnitus and claims for, among other things, a hearing loss 
disability, which is addressed above.  Subsequent outpatient 
treatment records show on-going complaints of hearing loss 
and tinnitus.

Based on the evidence above, the Board finds that the claim 
for tinnitus must be denied.  Because the service medical 
records have been destroyed, the Board places greater weight 
on the absence of complaints of, treatment for, or diagnosis 
of tinnitus for many years after discharge.  Of note, private 
medical records dated throughout the 1970s and 1980s made no 
mention of tinnitus.  

In 1990, the veteran reported tinnitus associated with an ear 
infection; however, he did not assert, nor did the treating 
physician indicate, that the condition was of long-standing 
duration.  In addition, the condition appeared to resolve as 
there was no further follow-up medical treatment.  Moreover, 
he did not relate his complaints of tinnitus to military 
service until several years later (for the first time in 
1993).  The Board places significant probative value on the 
35+-year gap between discharge from military service and 
first report of tinnitus associated with active duty.  

The fact is, that without the support of a competent opinion, 
the post-service symptomatology is too remote in terms of 
time to establish a finding of in-service onset, particularly 
given the lack of continuity of symptomatology during the 
multi-year gap between military discharge in 1956 and the 
veteran's first complaints of tinnitus associated with active 
duty in the early 1990s.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim).  Moreover, no physician has established a 
medical nexus between the veteran's tinnitus and military 
duty.  

Inasmuch as tinnitus was not noted in service or until many 
years after service, and no physician has established that 
any current diagnoses of tinnitus is related to any incident 
of the veteran's service, the Board finds that the claim must 
be denied.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The veteran was notified 
of the VCAA as it applies to his present appeal by 
correspondence dated in January 2002, prior to the initial 
adjudication of his claims in May 2002.  He received 
additional VCAA notification in May 2003.

The veteran has been provided every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices. The January 2002 and May 2003 VCAA 
notice letters provided to the veteran generally informed him 
of the evidence not of record that was necessary to 
substantiate his claims and identified which parties were 
expected to provide such evidence.  The veteran was notified 
of the need to give to VA any evidence pertaining to his 
claims.  In addition, 38 C.F.R. § 3.159(b)(1) was cited in 
the December 2002 statement of the case.  Therefore, no 
further action is necessary under the mandate of the VCAA.

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, each of the content 
requirements of a VCAA notice has been fully satisfied.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, multiple attempts were made to obtain 
or reconstruct the veteran's service medical records without 
success.  The Board concludes that any additional attempts to 
search for service medical records would be futile.  

Further, all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  At his personal hearing, the veteran testified 
that medical records dated from 1957 to 1984 were available 
at Columbia Presbyterian Hospital and suggested that these 
records would help support his claim.  However, a careful of 
the claims file reflects that treatment records for this 
period were received from Columbia Presbyterian in 1985 and 
again in 1989 and have been considered in this decision.  
Therefore, there is no basis for a remand at this time.

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that the available medical evidence is 
sufficient for adequate determinations.  Therefore, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled.


ORDER

New and material evidence having not been submitted, the 
claim for entitlement to service connection for hearing loss 
is denied.

New and material evidence having not been submitted, the 
claim for entitlement to service connection for a skin 
disorder is denied. 

New and material evidence having not been submitted, the 
claim for entitlement to service connection for a low back 
disorder, claimed as secondary to a service-connected right 
knee disability, is denied.

The claim for entitlement to service connection for tinnitus 
is denied.



	                        
____________________________________________
	JOAQUIN AGUAYO PERELES
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


